o mo ND WH & W LY =

rm WM PO WH WH WD KH NO RO Re wm mw mm lee
eo NT HD A FP WD NY |H§ GF Oo DWN KH A SF W WY | O&O

 

be 2:21-cv-03608-PSG-MAA Document1 Filed 04/28/21 Page lof6 Page ID#:]

Nina Sargsyan, Esq. - State Bar No. 298786
DOWNTOWN L.A. LAW GROUP

601 N. Vermont Ave.

Los Angeles, CA 90004

Tel: (213) 389-3765

Fax: (877) 389-2775

Email: Nina@downtownlalaw.com

Attorneys for Plaintiff
JONATHAN FLORES

UNITED STATES DISTRICT COURT
DISTRICT OF CALIFORNIA

JONATHAN FLORES, an individual. Case No.:

(UNLIMITED CIVIL ACTION)
Plaintiff,
COMPLAINT FOR DAMAGES
Vv.
1. NEGLIGENCE — MOTOR
UNITED STATES OF AMERICA; and VEHICLE

DOES 1 to 50, inclusive.

Defendants.

 

 

COMES NOW PLAINTIFF JONATHAN FLORES, complaining of
Defendants and alleges as follows:
Mf
Mf
Ht

1
COMPLAINT FOR DAMAGES

 

 

 
Calg

Oo DB XN DB A FP WHO NY

So HO KH KH BW BR BPO KRDO RD me Ow ee eee
oN DN NH SF BH HY &§ C&S CO BH ND HR A PP WH LH KK S&S

 

se 2:21-cv-03608-PSG-MAA Document1 Filed 04/28/21 Page 2of6 Page ID#:2

I.
JURISDICTION

1. This action is brought pursuant to the Tort Claims Act, 28 U.S.C.
§2671 et seq. Jurisdiction is founded on 29 U.S.C. §§1346(b).

Il.

VENUE

2. Venue is proper in the Central District of California. The motor
vehicle accident giving rise to this complaint occurred near Grevillea Ave. &
153rd St., Lawndale, CA 90260, which is within the present judicial district.
Plaintiff also resides within this judicial district.

III.

PARTIES

3. Plaintiff JONATHAN FLORES (hereafter “PLAINTIFF”) is and at all
relevant times was a resident of Los Angeles County, California.
4, At all times relevant herein, the Defendant UNITED STATES OF
AMERICA is a governmental agency.

IV.

FACTS COMMON TO ALL ACTIONS

5. Onor about February 24, 2020, Plaintiff was lawfully operating his
vehicle westbound on 153rd St. near Grevillea Ave.. Defendant's employee
operated his vehicle southbound on Grevillea Ave. approaching the same
intersection. Defendant UNITED STATES OF AMERICA’s employee failed
to stop for the stop sign for his direction of travel and/or yield to traffic and
crossed the intersection without caution and in such an unsafe manner that he
violently collided with Plaintiff's vehicle.
6. On said date, Defendant UNITED STATES OF AMERICA’s
employee drove carelessly, negligently and with extreme recklessness,

including, but not limited to, failing to stop for the stop sign for his direction

2
COMPLAINT FOR DAMAGES

 

 

 
Cd

Oo ee IY HD OH F&F W NO

N wo HN HO NHN NO NH NO NO KK = HF HP KF ee Oi eS S| hh S| ll
on HN OH SB WHY NO KH SCS OO mH HN HR HH & WY NH KH OS

 

se 2:21-cv-03608-PSG-MAA Document1 Filed 04/28/21 Page3of6 Page ID#4

of travel and/or yield to traffic and crossed the intersection without caution
and in such an unsafe manner.
7. In failing to stop for the stop sign for his direction of travel and/or
yield to traffic, Defendant UNITED STATES OF AMERICA’s employee
carelessly and negligently struck Plaintiff JONATHAN FLORES’s vehicle as
it traveled westbound on 153rd St..
8. On August 19, 2020, the Plaintiff submitted a claim based on the
allegations herein to the UNITED STATES OF AMERICA for
administrative settlement. The Defendant UNITED STATES OF AMERICA
denied the claim on April 2, 2021. Accordingly, Plaintiff has complied with
the requirements of the Federal Tort Claims Act for the timely filing of
claims.
V.
FIRST COUNT/CAUSE OF ACTION
NEGLIGENT OPERATION OF A MOTOR VEHICLE
9. Plaintiff incorporates herein by reference paragraphs 1 through 8,
above as though fully set forth herein.
10. On February 24, 2020, a U.S. Postal Service mail-delivery truck was
operated by Defendant UNITED STATES OF AMERICA’s agent or
employee as he was in the course and scope of his employment with
Defendant UNITED STATES OF AMERICA.
11. Defendant UNITED STATES OF AMERICA’s employee was driving
negligently and carelessly, including, but not limited to, failing to stop for the
stop sign for his direction of travel and/or yield to traffic.
12. Defendant UNITED STATES OF AMERICA and its agents and
employees acted carelessly, recklessly, unskillfully, unlawfully, tortiously,
wantonly and wrongfully entrusted, permitted, managed, serviced, repaired,

inspected, maintained, operated, controlled, and drove the U.S. Postal

3
COMPLAINT FOR DAMAGES

 

 

 
Cds

Oo fo SN NHN UH FF WD NO —

Nm bw NH NY NY NHN PO YN HNO Be Re BE FEF FOE OO ell Rel ele
eo 4A DH HH F&F WD NY —&§ COG OO SF ANA KH HH SF WO NY —| CO

 

be 2:21-cv-03608-PSG-MAA Document1 Filed 04/28/21 Page4of6 Page ID#:4

Service Truck as to proximately cause the same to collide against the vehicle
which Plaintiff, JONATHAN FLORES, was then operating, as aforesaid,
thereby proximately causing the injuries and damages hereinafter mentioned.
13. Defendant UNITED STATES OF AMERICA’s employee was also
negligent in failing to keep attentive as to his whereabouts and oncoming
traffic. Said Defendant knew or should have known that there was oncoming
traffic and failing to stop for the stop sign for his direction of travel and/or
yield to traffic would be unsafe, all of which negligence, carelessness and
recklessness constituted the proximate cause of him striking Plaintiff's
vehicle.

14. Asaproximate result of each and all of the aforesaid acts and
omissions of the Defendants, Plaintiff was injured about his body and its
members and was rendered sick, sore, lame and disabled, and was injured in
health, strength and activity, a portion of said injuries being permanent. As a
result of said injuries, Plaintiff has had, and in the future will have, physical,
mental and emotional pain, suffering, worry and anxiety.

15. As aproximate result of each and all of the aforesaid acts and
omissions of the Defendants, Plaintiff suffered grave and serious mental
anguish, fear, anxiety and illness, a portion of said injuries being permanent.
As a proximate result of said injuries and damages, Plaintiff has had, and in
the future will have, physical, mental and emotional pain, suffering, worry
and anxiety.

16. By reason of said injuries, Plaintiff has incurred, and probably will
incur in the future, hospital, surgical, ambulance, medical, nursing and
household expenses, all to his further damage.

Hf

If

If

4

 

COMPLAINT FOR DAMAGES

 

 
Cabe 2:21-cv-03608-PSG-MAA Document1 Filed 04/28/21 Page 5of6 Page ID #:3

Oo oe IN DBD HH F&F W WH

NO DBO NO BO NV DN KN HR DRO let
on HA OH FP WH NYO |§ DT CO PS AN HD A FP WH HN | SS

17. By reason of said injuries, Plaintiff was unable to do his usual work for
a period of time, has been unable to do a portion of his work since that time,
will be partially disabled in the future and has sustained damage to his future
earning capacity, all to this damages, according to proof.
18. By reason of said injuries, Plaintiff has sustained damage to his future
earning capacity, all to his further damage, according to proof.
19. Asaproximate result of each and all of the aforesaid acts and
omissions of the Defendants, Plaintiffs vehicle sustained damage, according
to proof.
20. By reason of said collision, Plaintiff was deprived of the use of a
vehicle for a period of time, all to Plaintiffs further damage, according to
proof.
VI.
PRAYER
WHEREFORE, Plaintiff demands the following relief, jointly and
severally, against all the Defendants;
a) For damages for injuries sustained due to the negligence of Defendant
UNITED STATES OF AMERICA's agent and employees, including past and
future medical expenses, lost wages, loss of earning capacity, pain and
suffering, mental anguish, and all other appropriate damages resulting from
his injuries.

b) Costs of suit necessarily incurred herein; and

   

c) Such further relief as the Court deems just or proper.

oe

DATED: April 21, 2021 Ve ‘A. LAW GROUP

JONATHAN FLORES

5

 

 

 

COMPLAINT FOR DAMAGES

 
Oo co NI HD WA fF WH NY

NMP NO HO DO BH HD WV WH NO =| =| FF FRO PF PF Seo eS hl
oo NN ON Fe WOW NH —& OF ODO ORO NY HD WA HP WD YH YF S&S

 

DATED: April 21, 2021

be 2:21-cv-03608-PSG-MAA Document1 Filed 04/28/21 Page 6of6 Page ID #:4

JURY TRIAL DEMAND

Plaintiff demands trial by jury of all issues so triable.

 

 

6

 

 

COMPLAINT FOR DAMAGES

 
